986 F.2d 1412
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Losie BROWNING, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 92-1761.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 3, 1992Decided:  March 5, 1993

On Petition for Review of an Order of the Benefits Review Board.  (90-1769-BLA)
Losie Browning, Petitioner Pro Se.
Michael John Denney, Sarah Marie Hurley, United States Department of Labor, Washington, D.C., for Respondent.
Ben.Rev.Bd.
VACATED AND REMANDED.
Before WILKINSON, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Losie Browning seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. # 8E8E # 901-945 (West 1986 & Supp. 1992).  Our review of the record discloses that the Department of Labor has not provided Browning with a complete pulmonary evaluation sufficient to substantiate his claim.   See Newman v. Director, Office of Workers' Compensation Programs, 745 F.2d 1162, 1166 (8th Cir. 1984).  Accordingly, we vacate the decision of the Board and remand this case to allow the Department of Labor to provide Browning with the opportunity for a reliable pulmonary examination.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED